DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 3-5 are amended in the reply filed on 08/25/2021. 
Claims 8-10 are newly added in the reply filed on 08/25/2021. 
Applicant's arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Nakao in addition to previously relied on references below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Jigs (unknown element looks like it is attached to a platelike element in Fig. 2, and has a facing portion [51a], para. [0040]) in claims 1-5.
Facing portions (appears to be contact claws of some sort, Fig. 2) in claims 1-5.
Ring member (focus ring [5], para. [0039]) in claims 1-5.
Elevating mechanisms (appears to be a kind of lifter, Fig. 3) in claims 1-5.
Acquisition unit (unknown element (?) to acquire gap information, para. [0056]) in claims 1-5.
Measurement unit (unknown element (?) to measure a lifted distance, para. [0057]) in claims 1-5.
Thickness calculation unit (unknown element (?) to calculate thickness, para. [0058]) in claims 1-5.
Output unit (unknown element (?) to output information, para. [0063]) in claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein different jigs are sequentially replaced" in the last few lines of the claim. The jigs are not disclosed as sequentially replaced (anywhere in the specification), which implies being switched out or swapped out. It appears the jigs are used to measure, then not used to measure, and a different jig at another radial location is then used to measure. Examiner will interpret as using different jigs at different locations, broadly. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0287682 to Musselman et al (“Musselman”).
Claim 1:  Musselman discloses a plasma processing apparatus comprising: a mounting table (200 [substrate support], Fig. 2A-2C) having a first mounting surface (top of 208 [inner portion]) on which a plurality of jigs (232 [contact fingers] on 204 [test wafer]) are mounted sequentially one by one (para. [0048]) and a second mounting surface (surface of 212 [outer portion]) on which a ring member (224 [edge ring]) 
one or more elevating mechanisms (220 [actuators], Fig. 2A-2C) considered capable to be configured to lift or lower the ring member (224) with respect to the second mounting surface (top of 212);
Musselman discloses a controller (216 [controller], Fig. 2A-2C, para. [0048-0052]) comprising: 
an acquisition unit (see para. [0052] where 216 determines a first height of the edge ring) configured to acquire, when each of the jigs is mounted on the mounting surface, gap information indicating a gap dimension between the second mounting surface and the facing portion of the corresponding jig mounted on the first mounting surface (para. [0052]);
a measurement unit (see para. [0052 where the controller performs measurements of the 224 periodically and when prompted by a user) configured to measure a lifted 
a thickness calculation unit (see para. [0052] where changes in the upper surface of the edge ring can be calculated) configured to calculate a thickness of the ring member at each of different locations in the radial direction of the ring member which correspond to the positions of the facing portions of the jigs based on the gap dimension indicated by the acquired gap information and the measured lifted distance of the ring member (see para. [0052]).
Musselman discloses further comprising: an output unit (see para. [0052] and para. [0052] where the controller may determine when 224 needs maintenance or replacement, etc. after the calculation) considered capable to be configured to output information indicating thickness distribution of the ring member based on the calculated thickness of the ring member at each of the different locations in the radial direction of the ring member (para. [0052, 0055]).
Musselman discloses wherein different jigs are placed to provide the gap information at the different locations in the radial direction of the ring structure, wherein the output unit outputs different thickness calculations at different locations in the radial direction of the ring structure (see para. [0029] where discloses contact finger(s) arranged on inner diameter, middle, and/or outer diameters, indicate wear on those respective 
Claim 3: Musselman discloses wherein the gap dimension (first height, para. [0052, Musselman) considered capable to be determined in advance based on a distance between the second mounting surface and the first mounting surface and a distance between the first mounting surface and the facing portion of each of the jigs that is mounted on the first mounting surface (see para. [0052], [0048]).
Claim 4: Musselman discloses wherein the mounting table includes an electrostatic chuck (ESC [electrostatic chuck], para. [0035], Musselman) considered capable to be configured to hold each of the jigs that are mounted sequentially one by one on the first mounting surface (see Fig. 2A), and 
the ring member (224) is lifted by using the elevating mechanisms (220) in a state where the corresponding jig (232 on 204) mounted on the first mounting surface (top of 208). Regarding the recitations, “is attracted and held by the electrostatic chuck,” the limitations are drawn to intended use, as the apparatus has the structures capable to perform as necessary, including a test wafer which is capable to be held by the ESC. The courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 5: Musselman discloses wherein the elevating mechanisms (220, Fig. 2A-2C, Musselman) are arranged at multiple locations in a circumferential direction of the ring member (see Fig. 2A-2C, para. [0047]),
the measurement unit considered capable to measure the lifted distance of the ring member from the second mounting surface at each of the multiple locations in the circumferential direction of the ring member when the upper surface of the ring member is in contact with the facing portion of the corresponding jig by lifting the ring member using the elevating mechanisms arranged at the multiple locations in the circumferential direction of the ring member, and the thickness calculation unit calculates the thickness of the ring member at each of the different locations in the radial direction of the ring member for each of the multiple locations in the circumferential direction of the focus ring based on the gap dimension indicated by the acquired gap information and the measured lifted distance of the ring member (see para. [0048-0056]).  Additionally, Musselman discloses that other procedures and examples are considered (see para. [0056-0060]). 
Claim 6: (Cancelled). 
Claim 7: (Withdrawn).
Claim 10: Musselman discloses wherein the thickness calculation unit (see para. [0052] where changes in the upper surface of the edge ring can be calculated, Musselman) is configured to determine whether a number of thicknesses calculated for a ring structure has reached a specified number (see para. [0052] where calculations happen over time as the edge ring wears), and in response to a determination that the .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musselman as applied to claims 1, 3-5, 10 above, and further in view of US 2010/0151770 to “Nakao.”
Claims 8-9: Musselman discloses (claim 8) wherein the one or more elevating mechanisms (220, Fig. 2A-2C) include a driving motor (see para. [0047] where motor is disclosed). 
However Musselman does not disclose (claim 8) and a torque sensor for detecting a driving torque generated at the driving motor; (claim 9) wherein whether or not the upper surface of the ring structure is in contact with the downwardly protruding tip of the facing surface of the corresponding jig is determined by comparing a predetermined threshold with a value of the driving torque detected by the torque sensor.
Nakao discloses (claim 8) a motor (para. [0033]) and a torque sensor (300b [in-situ process monitor]) for detecting a driving torque generated at the driving motor (114); (claim 9) wherein whether or not the upper surface of the structure is in contact with the downwardly protruding tip (bottom of 2) of the facing surface of the corresponding jig (1) is determined by comparing a predetermined threshold (see para. [0039] where predetermined threshold is taught) with a value of the driving torque detected by the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of using a torque sensor with motor and determining a threshold with the value of the driving torque as taught by Nakao with motivation to detect to know how far the status of the component has advanced to thereby prevent a lower manufacturing rate due to excessive use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/590953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in the copending application, 16/590,953, the recited claims are obvious over the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718